 

Case 1:19-cr-00373-PGG Document 46 Filed 09/03/19 Page 1of1
Case 1:19-cr-00373-PGG Document 45 Filed 08/30/19 Page 1 of 1

LAW OFFICES

Scott A. SREBNICK, P.A.

 

SCOTT A, SREBNICK* 201 S, Biscayne Boulevard
wiite
* ALSO ADMITTED IN NEW YORK Miami Florida 33131

 

Tel: 305-285-9019
Fas: 305-377-9937

August 3 0, 2019 E-mail: scou@srebnicklaw.com

wav srebnichtaw, com

Via ECF

Honorable Paul G. Gardephe

United States District Judge
Thurgood Marshall U.S, Courthouse
A0 Foley Square

New York, NY 10007

Re: United States v. Michael Avenatti, No. 19-cr-373 (PGG)
Request to File Rule 17(c) Requests by Sept. 6, 2019

Dear Judge Gardephe:

I am co-counsel for defendant Michael Avenatti. This morning, the Court granted
undersigned counsel’s request to file requests for subpoenas duces tecum pursuant to
Fed.R.Crim,P. 17(c) by Tuesday, September 3, 2019. (Dkt. 43). I have a conference call
scheduled with government counsel this afternoon in an effort to reach agreement on matters
related to the subpoenas (namely, redactions of any exhibits).

Given that Hurricane Dorian now appears to be bearing down on South Florida and is
scheduled to make landfall on Monday or Tuesday, it is likely that I will be evacuating my
family from South Florida this weekend and my office will be closed on Tuesday, September
3. Thus, while I still hope to file the requests by Tuesday, in an abundance of caution, ] am
requesting permission from the Court to file the requests on or before Friday, September 6,
2019. Government counsel have advised that they have no objection.

Thank you for your consideration.

Respectfully,

Scott A. Srebnick
MEMO ENDORSED
cc: Counsel of Record (via ECF) | The Application is granted.
| $O ORDERED:

LAA aud

Paul G. Gardephe, U.S.DA._
Dated: (Sa 2a(F

 
